                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN

DURRELL M. HARRIS,

       Plaintiff,

     v.                                                   Case No. 18-CV-1176

MALLORY MEVES,
ANDREW LENTZ, and
ERIC ALLEN,

      Defendants.


                                          ORDER


       On April 6, 2020, Durrell M. Harris, who is representing himself, filed a motion for

default judgment. (Docket # 72.) On April 25, 2020, Defendants filed a motion to strike the

motion under Federal Rule of Civil Procedure 11. (Docket # 75.) On May 26, 2020, Harris

filed a letter asking “that the court continue to move the case toward trial.” (Docket # 79.) I

construe Harris’s letter as a motion to withdraw his motion for default judgment.

       IT IS HEREBY ORDERED that Harris’s motion to withdraw his motion for default

judgment (Docket # 79) is GRANTED.

       IT IS FURTHER ORDERED that Defendants’ motion to strike (Docket # 75) is

DENIED AS MOOT.

       Dated at Milwaukee, Wisconsin this 27th day of May, 2020.

                                                   BY THE COURT

                                                   s/Nancy Joseph
                                                   NANCY JOSEPH
                                                   United States Magistrate Judge




          Case 2:18-cv-01176-NJ Filed 05/27/20 Page 1 of 1 Document 80
